PER CURIAM.
As part of a plea agreement, the appellant pleaded guilty to trafficking in stolen property and on May 16, 1996, he received the bargained-for sentence of eighteen months on probation. He now appeals an apparently double imposition of a single cost item as well as a special condition of probation that was not orally pronounced at sentencing. We agree that the one item of costs, $50 for the Crimes Compensation Fund pursuant to section 960.20, Florida Statutes (1995), was erroneously imposed twice. We, therefore, strike the second imposition of this cost. As to his second claim, we find no error. Houston v. State, 701 So.2d 372 (Fla.App. 2d DCA 1997) (en banc).
We affirm the probation and costs orders except as noted above.
DANAHY, A.C.J., and SCHOONOVER and THREADGILL, JJ., concur.